ATTACHMENT TO PTO-90C
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 5/10/21 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): New claims 21-40 recite an invention that is independent or distinct from the invention examined in the first office action. Since the invention examined in the first office action was constructively elected by original presentation, there are no claims to examine. See paragraph 3 (B) in the last Communication from the PTO (mailed 3/9/21) and see paragraph 3 below. See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case 
As indicated in paragraph 3 (B) in the last Communication, the originally examined claims were drawn to “A combined protective container and delivery device for an orthopedic implant device comprising….an orthopedic implant device”. See the last Communication at paragraph 3 (B). As explained further in the Communication this invention is considered to be independent or distinct from the invention of new claims 21-40 for the reasons indicated in the Communication. By way of even further explanation,  the italisized text reproduced above (and in the last Communication) shows that the claim preambles of the new claims recite a different article from the claim preambles of the old claims, and insofar as new independent claim 21 is concerned, the claim does not recite the orthopedic implant device in the claimed combination as old independent claim 1 did. The last Communication also informed the applicant that the invention of the old claims had been constructively 
In the latest response applicant indicates that claims 21-26 and 31-36 have been amended to address these issue, although the applicant does not state how the applicant believes the amendments address the issue. However, based on the amendments themselves it appears that the applicant may be thinking that the addition of the feature of the support to the independent claims avoids the issue (As a separate matter claims 28 and 38 should also be amended since in view of the independent claim amendments they raise the issue of indefiniteness given that they raise the issue of what support they recite). However, and clearly, the latest amendments do not address the italicized text of portions of the old claims reproduced in the last Communication and above. Thus, a comparison of the italicized parts of the old claims with the new claims indicates that the new claims are still drawn to a different article than the old claims. Not only are the claim preambles quite different (as between the old and new claims), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418.  The examiner can normally be reached on Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.